Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 Claims 1-20 are pending in the instant application. 
Claims 1-20 are being examined on their merits herein. 
Priority
The instant application is a Continuation of U.S. Patent Application 13/971,870, filed on 21 August 2013, now U.S. Patent 10,485,798, which claims the benefit of U.S. Provisional Patent Application No. 61/691,943, filed on 22 August 2012. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 October 2019 (two documents) are acknowledged and considered. 
Claim Objection
Claim 1 is objected to because the text “formulation comprising methylnaltrexone” should read -- formulation comprising a therapeutically effective amount of methylnaltrexone--.
Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuan (US 2011/0250278 published on 13 October 2011, priority from U.S. Provisional Application No. 61/077,242 filed on 1 July 2008, cited in IDS), in view of Ugwoke et al. (Advanced Drug Delivery Reviews 2005, 57, 1640-1665, cited in IDS).
Yuan (US 2011/0250278) teaches  [0034] a method of treating an opioid-induced side effect, such as, for example, opioid-induced constipation ([0034], line 15) in a patient in need thereof comprising administering to the patient an opioid receptor antagonist; opioid receptor antagonists of the invention include methylnaltrexone ([0056], [0058]-[0059]), which does not cross the blood-brain barrier and has the potential for blocking undesired adverse effects which are typically mediated by peripherally located receptors [0056].
Yuan teaches that pharmaceutical compositions of the invention comprise an effective amount of active agent or additional agents dissolved or dispersed in a pharmaceutical carrier [0114].
Yuan teaches nasal solutions (as in instant claim 16) or sprays, aerosols or inhalants ([0125]) as aqueous solutions designed to be administered to the nasal passages in drops or sprays (as in instant claim 17), prepared by dissolving (Example 4, [0146], lines 3-4) 
Yuan also teaches aqueous solution comprising methylnaltrexone (in non-particulate form) dissolved in distilled water ([146], lines 2-3); thus, Yuan teaches water as liquid carrier, as in instant claim 9.
Yuan teaches [0125] that the aqueous nasal solutions are prepared so that they are similar in many respects to nasal secretions, so that normal ciliary action is maintained. Yuan teaches that the aqueous nasal solutions are isotonic or slightly buffered to maintain a pH of about 5.5 to 6.5. Thus, Yuan teaches said solutions comprising a buffering agent, as in instant claim 10.
While Yuan does not specifically teach that chitosan is a mucoadhesive agent, such mucoadhesive properties are inherent to a chitosan-based nasal formulation, as evidenced by Ugwoke. Ugwoke teaches that chitosan-based mucoadhesive formulations (see examples in Table 2, page 1656) improve drug bioavailability, and result in rapid absorption and rapid onset of therapeutic effect (page 1651, left column, first paragraph).  
Yuan teaches that the actual dosage amount of the drug methylnaltrexone administered to a subject can be determined by physical and physiological factors such as body weight of the patient, severity of condition, the type of disease to be treated and route of administration ([0118]). Yuan teaches that the practitioner responsible for administration will typically determine the concentration of the active ingredient in a composition and the appropriate dose for the subject ([0118]).
Yuan broadly teaches a dose of methylnaltrexone of about 0.1 mg/kg to about 10 mg/kg (corresponding to 7 mg to 700 mg assuming average body weight is 70 kg), which overlaps with 
Yuan teaches the particles comprise chitosan : MNTX in a ratio of 5 / 3.2 (w/w). 
Yuan teaches that the aqueous nasal solutions are isotonic or slightly buffered to maintain a pH of about 5.5 to 6.5. The pH range taught by Yuan can be achieved with a phosphate buffer (pH range 5.8-8.0), as in instant claim 11.
Yuan teaches ([0021]) formulations comprising nonionic surfactants such as Tween® 80 (polysorbate 80), as in instant claims 14 and 15.
Yuan teaches the aqueous nasal solutions of the invention comprise antimicrobial preservatives similar to those used in ophthalmic preparations ([0125], lines 11-13). While, Yuan does not specifically teach that the antimicrobial preservatives are benzalkonium chloride and EDTA, as in instant claim 12, benzalkonium chloride and EDTA are two of the most common preservatives used in ophthalmic preparations.
Yuan teaches ([0117]) administration of said formulations to a patient using a drug delivery device. 
Yuan does not teach that the mucoadhesive agent is microcrystalline cellulose, carboxymethylcellulose sodium, or a combination thereof, as in instant claim 7.
Yuan does not specifically teach that the mucoadhesive agent is present in an amount of about 1 to 25 % w/v, as in instant claims 8, 19.
Yuan does not teach an artificial sweetener in the formulation, as in instant claim 13.
Yuan does not teach administering the intranasal formulation in an amount of about 50 to 200 microliters of nasal formulation per spray, as in instant claims 18, 20.


It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Yuan and Ugwoke in a liquid mucoadhesive intranasal composition and administer said composition in a method of treating opioid–induced side effects including opioid-induced constipation in a patient in need thereof. The person of ordinary skill in the art would have been motivated to add a mucoadhesive agent such as chitosan, microcrystalline cellulose or carboxymethylcellulose, to an aqueous solution of methylnaltrexone (in non-particulate form) dissolved in distilled water taught by Yuan, because Ugwoke teaches the clear advantages of using mucoadhesive agents such as chitosan, microcrystalline cellulose or carboxymethylcellulose to improve drug bioavailability and to achieve rapid absorption and rapid onset of therapeutic effect upon nasal administration of a number of small organic drug molecules. Thus, the person of ordinary skill in the art would have added a mucoadhesive agent such as chitosan, microcrystalline cellulose or carboxymethylcellulose, to an aqueous solution of methylnaltrexone (in non-particulate form) dissolved in distilled water taught by Yuan, with the expectation that the resulting formulation of methylnaltrexone has improved bioavailability and results in more rapid absorption. Furthermore, the person of ordinary skill in the art would have been motivated to add microcrystalline cellulose, carboxymethylcellulose sodium, or combinations thereof, to a nasal solution of methylnaltrexone taught by Yuan, because Ugwoke teaches that microcrystalline cellulose, carboxymethylcellulose sodium, are successfully used as 
The person of ordinary skill in the art would have optimized the amount of methylnaltrexone in the formulation to arrive at the instantly claimed values, because determining the dose of active ingredient in order to achieve maximum therapeutic effect with the formulation, is considered routine for the skilled artisan. 
Furthermore, it would have been obvious to one of ordinary skill in the art to deliver the formulation intranasally 50-200 microliters of formulation in the form of a spray, because metered dose spray devices delivering 50-200 microliters of formulation per spray are commonly used for nasal drug delivery.              
As such, claims 1-20 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,485,798 (cited in PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 10,485,798 anticipate or render obvious the instant claims.
Claims 1-19, 23-24 of U.S. Patent No. 10,485,798 are drawn to a liquid mucoadhesive intranasal dosage formulation comprising methylnaltrexone, a mucoadhesive agent and a liquid carrier, which is the very formulation in the instant claims. The Specification of U.S. Patent No. 10,485,798 teaches [0047] that the liquid mucoadhesive intranasal dosage formulation can be administered to a patient in need of treatment of opioid-induced side effects, including opioid induced constipation; or administered to a patient in need of treatment of irritable bowel syndrome (IBS).
Claims 20-22 of U.S. Patent No. 10,485,798 are drawn to a method of administering methylnaltrexone to a patient in need thereof, comprising intranasally administering to a patient a liquid mucoadhesive intranasal dosage formulation comprising methylnaltrexone, a mucoadhesive agent and a liquid carrier, which is the very formulation in the instant claims; claim 21 recites that the method of claim 20 is to treat a patient suffering from opioid-induced constipation or irritable bowel syndrome. Thus, the method of administering of claims 20-22 of U.S. Patent No. 10,485,798 is part of the instantly claimed method of treatment, in the same patient population, using the very same methylnaltrexone formulation. 
As such, instant claims 1-20 are anticipated or rendered obvious by claims 1-24 of U.S. Patent No. 10,485,798.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627